Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 4, 7, 8, 11-18, and 20-22 are pending.  Claims 2, 5, 6, 9, 10, and 19 have been canceled.  Note that, Applicant’s amendment and arguments filed July 18, 2022, have been withdrawn.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed March 18, 2022, have been withdrawn:
The objection to claims 1, 3, 4, 7, 8, 11-18, and 20-22 because of minor  informalities has been withdrawn. 
The rejection of claims 1, 3, 4, 7, 8, 11-18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2016/0310393) in view of Smith (US 2012/0291911) and Wise (US 8,440,605), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 


Claims 1, 3, 4, 7, 8, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being obvious over WO2018/075831; WO2018/075861; WO2018/075841; or Torres Rivera et al (US 2018/0110688); all in view of Smith (US 2012/0291911).  Note that, for the sake of brevity, WO2018/075831 has been described below, wherein the description is equally applicable to WO2018/075861, WO2018/075841, and Torres Rivera et al since they all have substantially identical disclosures.  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
‘831 teaches a hair care composition containing from about 5% to about 45% by weight of total surfactant; from about 5% to about 35% by weight of anionic surfactant; from about 1% to about 20% by weight of a water-miscible solvent; greater than about 3% by weight of a propellant/foaming agent which is trans-1,3,3,3-tetrafluoropropene.  See page 35 and claim 1.  The foam density of the foam dispensed by the aerosol package is between about 0.03 to about 0.35 g/ml.  The foam density is preferably from 0.1 to about 0.12 g/ml.  See page 36. 
The aerosol foam dispenser used to dispense the composition may comprise a reservoir for holding the hair care composition.  See page 35.  Suitable anionic surfactants include alkyl ether sulfates having an alkyl group of from about 8 to about 18 carbon atoms and 1 to 10 moles of ethylene oxide, etc.  See page 4.  Zwitterionic surfactants include cocoamidopropyl betaine, etc.  Cationic polymers may be used and include a cationic non-guar galactomannan polymer, etc., in amounts from 0.05% to about 1% by weight.  See page 14 and 15.  The non-guar galactomannan polymer has a molecular weight of about 50,000 g/mol to about 1,000,000 g/mol.  See page 18.  Silicone conditioning agents may be used in amounts from 0% to about 20% by weight, and have a particle size less than 100 nm.  See page 28.  
‘831, ‘861, ‘841 or Torres Rivera et al do not teach the use of the specific dispenser to hold a composition including a container, actuator, a valve, a dip tube, etc., or such a dispenser containing a composition having the specific foam density as recited by the instant claims comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Smith is relied upon as set forth below.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to package the composition as taught by ‘831, ‘861, ‘841 or Torres Rivera et al in the specific dispenser as recited by the instant claims, with a reasonable expectation of success, because Smith teaches the use of the specific dispenser as recited by the instant claims including a container, actuator, a valve, a dip tube, etc., to package a similar composition and further, ‘831, ‘861, ‘841 or Torres Rivera et al teach the use of an aerosol dispenser to deliver the composition in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a specific dispenser containing a composition comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘831, ‘861, ‘841 or Torres Rivera et al; all in view of Smith, suggest a specific dispenser containing a composition comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 1, 3, 4, 7, 8, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2016/0310393) in view of Smith (US 2012/0291911) Wise (US 8,440,605); and WO2018/075831; WO2018/075861; WO2018/075841; Torres Rivera et al (US 2018/0110688) or EP 753,558. 
Chang et al teach a hair care composition containing from about 14% to about 40% of one or more surfactants, from about 0.1% to about 10% of one or more antidandruff agents, etc.  See Abstract.  Surfactants may be those as included in US 8,440,605, etc., wherein US 8,440,605 is incorporated by reference.  ‘605 teaches that suitable alkyl ether sulfates include those having from 8 to 18 carbon atoms and 1 to 10 moles of ethylene oxide.  See column 5, lines 1-30 of ‘605.  Chang et al teaches that Suitable anionic surfactants include sodium deceth sulfate, etc., which would clearly suggest, in conjunction with US 8,440,605, the use of sodium deceth-1 sulfate.  See paras. 32-40.  Additional surfactants include lauramidopropyl betaine, etc., which may be present in amounts from 0.25% to about 15% by weight.  See paras. 40-48.  Cationic polymers may also be used in the compositions in amounts from 0.05% to 1% by weight.  See paras. 60-68.  Silicone conditioning agents may be used in the compositions and include those that art particulate having a particle sizes from 0.1 microns to 60 microns. See para. 181-183.  The hair care composition may be provided in an aerosol dispenser which is the same as recited by the instant claims.  See paras. 198-202.  The hair care composition has a viscosity of from about 1 cps to 2000 cps. See paras. 147-152.  Suitable propellants include trans-1,3,3,3-tetrafluoropropene.  The propellent may carry the other components of the hair care composition.  See paras. 165-168.  The viscosity of the composition may be between 1 centipoise to 6000 centipoise.  See paras. 147-149. 
Chang do not teach the use of the specific dispenser to hold a composition including a container, actuator, a valve, a dip tube, etc., a specific foam density as recited by the instant claims, or such a dispenser containing a composition having the specific foam density as recited by the instant claims comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Smith teaches a method of manufacturing an aerosol dispenser.  The method comprises making part of the dispenser having an outer container at a first location, and sealing that container.  The sealed container may be charged with propellant.  See Abstract.  Selective actuation of the valve assembly allows the user to dispense a desired quantity of the product and suitable products include shave cream, shave foam, body washes, cleansers, etc.  See para. 33.  A collapsible bag and dip tube are also included.  See paras. 35-40.  Preferred propellants include trans-1,3,3,3-tetrafluoroprop-1-ene, etc.  See para. 56.  Note that, Figures 1, 2A, and 2B with respect to the aerosol dispenser as disclosed by Smith et al are identical to Figures 1, 2A, and 2B of the instant specification. 
‘831, ‘861, ‘841, and Torres Rivera et al are relied upon as set forth above.  
	‘558 teaches an aerosol package suitable for use with non-liquifiable propellant gases, which dispenses a light foam.  The foaming composition is dispensed from the container in the form of a foam having a bulk density less than 250 g/l, preferably less than 100 g/l (i.e., 0.1 g/cm3).  See Abstract and page 3.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Chang et al having a foam density, for example, of 0.1 g/cm3, with a reasonable expectation of success, because ‘831; ‘861, ‘841, or Torres Rivera et al; or ‘558 teach the use of a similar foam dispensed from an aerosol container having a foam density, for example of 0.1 g/cm3 and further, Chang et al teach the use of a foam in general and that the amounts and types of components added to the composition may be varied within broad ranges which would allow for the formulation of foams having various densities.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to package the composition as taught by Chang et al in the specific dispenser as recited by the instant claims, with a reasonable expectation of success, because Smith teaches the use of the specific dispenser as recited by the instant claims including a container, actuator, a valve, a dip tube, etc., to package a similar composition and further, Chang et al teach the use of an aerosol dispenser to deliver the composition in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a specific dispenser containing a composition comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Chang et al in view of Smith; Wise; and ‘831; ‘861, ‘841, or Torres Rivera et al; or ‘558 suggest a specific dispenser containing a composition comprising an anionic surfactant which is sodium deceth sulfate having a degree of ethoxylation from 1 to 2 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Chang et al in view of Smith and Wise, Applicant states that while pending claim 1 requires a composition that forms a foam having a density of 0.1 g/cm3 to 0.13 g/cm3, Chang et al, Smith, and Wise, alone or in combination, do not teach or suggest this limitation.  In response, note that, a new ground(s) of rejection has been made, as set forth above, which was/were necessitated by Applicant’s amendment.  ‘831; ‘861, ‘841, Torres Rivera et al, or ‘558 are used in the capacity of secondary references (as well as primary references) relied upon for their teaching of the specific foam density as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the composition as taught by Chang et al having a foam density, for example, of 0.1 g/cm3, with a reasonable expectation of success, because ‘831; ‘861, ‘841, or Torres Rivera et al; or ‘558 teach the use of a similar foam dispensed from an aerosol container having a foam density, for example of 0.1 g/cm3 and further, Chang et al teach the use of a foam in general and that the amounts and types of components added to the composition may be varied within broad ranges which would allow for the formulation of foams having various densities.  Thus, the Examiner asserts that the broad teachings of Chang et al in view of Smith; Wise; and ‘831; ‘861, ‘841, or Torres Rivera et al; or ‘558, are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/October 11, 2022